DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 12-22 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sharps et al. (U.S. Pub. No. 2010/0293713 – herein referred to as Sharps).
Regarding claim 1, Sharps teaches in Figures 1-6 a patient support device comprising: at least one patient top (114, 122) for supporting a patient's body above the floor, the at least one patient top including at least one tube connector (204) for receiving support connection, at least one end support (102) for connection with the patient top to support the patient top for selective rotation about a rotation axis (108), and a connection assembly for selectively connecting the at least one patient support top with the at least one end support, the connection assembly including at least one docking receiver defining a tube slot (315, 316) for receiving the at least one tube connector, and a docking gate (308, 309) for selectively blocking against disconnection of the patient top with the at least one end support, the docking gate movable between an unlocked position (Figs. 3, 5) clear from an entrance of the tube slot and a locked position (Fig. 1A) extending across at least a portion of the entrance to block removal of the at least one tube connector, wherein the entrance opens outwardly from the rotation axis.  
Regarding claim 2, Sharps teaches in Figure 5 (see annotated Fig. 5 below) the patient support device of claim 1, wherein the at least one docking receiver includes at least one end stop defining a receiver slot as at least a portion of the tube slot, the receiver slot having an opening facing radially outward relative to the rotation axis.  

    PNG
    media_image1.png
    591
    641
    media_image1.png
    Greyscale

Regarding claim 3, Sharps teaches in Figures 1A and 3 the patient support device of claim 2, wherein the at least one docking receiver is arranged as a bottom docking receiver and the receiver slot faces downward when the connection assembly is arranged in a level position (Fig. 1A at 160(1), Fig. 3 at 316).  
Regarding claim 4, Sharps teaches in Figure 5 (see annotated Fig. 5 below) the patient support device of claim 1, wherein the docking gate includes at least one gate latch including a body and an arm extending from the body for selective interaction with the tube slot, the arm extending across the entrance in the locked position to block removal of the tube connector from the tube slot and clear from the entrance in the unlocked position.  

    PNG
    media_image2.png
    449
    491
    media_image2.png
    Greyscale

Regarding claim 12, Sharps teaches in Figures 3-4 and paragraph [0066] the patient support device of claim 1, wherein the at least one docking receiver is mounted to a slide assembly for positioning the docking receiver relative to the end support.  
Regarding claim 13, Sharps teaches in paragraph [0066] the patient support device of claim 12, wherein the slide assembly includes a ratchet assembly (“latch-and-pawl system”) for controlled positioning of the docking receiver.  
Regarding claim 14, Sharps teaches in Figures 3-4 the patient support device of claim 13, wherein the slide assembly includes a slide plate (301, 303) having the docking receiver (315, 316) mounted thereon, the slide plate translatably connected with a frame (302) of the connection assembly, wherein the ratchet assembly includes a first portion mounted on the frame and a second portion mounted on the slide plate, the first and second portions arranged for selective engagement with each other to define the position of the slide plate relative to the frame ([0066]).  
Regarding claim 15, Sharps teaches in paragraph [0066] the patient support device of claim 14, wherein the first portion of the ratchet assembly is one of a pawl and a ratchet track and the second portion of the ratchet assembly is the other of the pawl and the ratchet track (“rack shafts”, “latch-and-pawl system”).  
Regarding claim 16, Sharps teaches in Figure 3 the patient support device of claim 14, wherein the first portion is connected with a handle (304) extending from the frame for engagement by a user's hand, the handle being operable between a latched position arranging the first portion in engagement with the second portion, and an unlatched position removing the first portion from engagement with the second portion.  
Regarding claim 18, Sharps teaches in Figures 3-4the patient support device of claim 14, wherein the slide assembly includes another slide plate (other of 301, 303) having another docking receiver (other of 315, 316) to receive connection of another patient top (other of 114, 122).  
Regarding claim 19, Sharps teaches in Figure 1 the patient support device of claim 18, wherein the another slide plate is arranged opposite the slide plate for rotating a patient into another position.  
Regarding claim 20, Sharps teaches in Figures 3-4 the patient support device of claim 12, wherein the slide assembly includes a slide plate (301, 303) having the docking receiver (315, 316) mounted thereon, the slide plate translatably connected with a frame of the connection assembly, the slide assembly including a damper assembly (306) coupled with the slide plate to dampen the movement of the slide plate relative to the frame.  
Regarding claim 21, Sharps teaches in paragraph [0066] the patient support device of claim 20, wherein the damper assembly includes a rack portion (“rack shaft”) and a pinion portion (“pinion gear”) engaged with each other to provide a dampening force by their interaction, one of the rack and pinion portions secured with the slide plate and the other of the rack and pinion portions secured with the frame.  
Regarding claim 22, Sharps teaches in paragraph [0066] the patient support device of claim 21, wherein the pinion portion is formed as a gear (“pinion gear”) arranged to provide a dampening rotational force by translation of the slide plate.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharps in view of Hoel et al. (U.S. Patent No. 9,700,476 – herein referred to as Hoel).
Regarding claim 5, Sharps teaches the patient support device of claim 4. Sharps does not teach wherein the connection assembly includes a lock pin moveable between a disengaged position permitting movement of the docking gate out from the locked position and an engaged position blocking the docking gate from movement out from the locked position. However, Sharps teaches in Figure 5 a knob (502) moveable between a disengaged position permitting movement of the docking gate out from the locked position and an engaged position blocking the docking gate from movement out from the locked position. Similarly, Hoel teaches in Figure 17 a lock pin (218) moveable between a disengaged position permitting movement of a docking gate (194) out from a locked position and an engaged position blocking the docking gate from movement out from a locked position. In view of Hoel, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to substitute the knob locking system of Sharps for the sliding pin locking system of Hoel because the knob and sliding pin gate locking systems of Sharps and Hoel function equivalently to lock the position of a gate and the substitution would predictably result in the gate of Sharps being lockable in a desired position with respect to a tube connector of a patient support. 
Regarding claim 6, Sharps in view of Hoel teaches the patient support device of claim 5. Furthermore, Hoel teaches in Figure 17 wherein in the engaged position the lock pin is inserted into a pin slot of the body (216).  
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharps in view of Soundararajan et al. (U.S. Patent No. 2018/0147106 – herein referred to as Soundararajan).
Regarding claim 17, Sharps teaches the patient support device of claim 14. Sharps does not teach further comprising a position sensor arranged to determine a position of the slide plate relative to the frame. Soundararajan teaches in paragraph [0072] a position sensor (“position sensor”) arranged to determine a position of a plate relative to a frame (“can detect a distance that the movable portion 266…is extended from the fixed portion 264 to determine if and by how much the adjustable support member can be adjusted in either direction”). In view of Soundararajan, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the slide assembly of Sharps a position sensor, as in Soundararajan, to determine the range of motion available for adjustment.
Claim(s) 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharps in view of Skripps et al. (U.S. Patent No. 9,072,646 – herein referred to as Skripps).
Regarding claim 23, Sharps teaches in Figure 1 the patient support device of claim 1, wherein the connection assembly includes a base frame (106). Sharps does not teach the patient support device further comprises a lateral extension selectively connectible with the base frame to extend laterally from the frame and including a docking receiver mounted on the lateral extension. Skripps teaches in Figures 15-16 a lateral extension (114) selectively connectible with a base frame (68) to extend laterally from the frame and including a docking receiver (126) mounted on the lateral extension. In view of Skripps, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add to the base frame of Sharps a lateral extension, as in Skripps, to provide lateral support to a patient.
Regarding claim 24, Sharps in view of Skripps teaches the patient support device of claim 23. Furthermore, Skripps teaches in Figures 15-16 wherein the docking receiver mounted on the lateral extension is arranged orthogonal to at least one docking receiver (76) when the lateral extension is connected with the base frame.
Allowable Subject Matter
Claim(s) 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, Sharps in view of Hoel teaches the patient support device of claim 6. However, neither Sharps nor Hoel teaches wherein, in the locked position of the docking gate, the pin slot is positioned in correspondence with the lock pin and the pin slot is out of correspondence with the lock pin in positions of the docking gate other than the locked position. Furthermore, the pin of Hoel is designed to be retained within the pin slot regardless of position. 
Regarding claim 8, Sharps in view of Hoel teaches the patient support device of claim 6. However, neither Sharps nor Hoel teaches wherein the body includes a wing extending from an interior surface of the pin slot preventing removal of the pin without unloading. Furthermore, the pin of Hoel is designed to be freely translatable within the pin slot. 
Regarding claim 9, Sharps in view of Hoel teaches the patient support device of claim 5. However, neither Sharps nor Hoel teaches wherein the lock pin is concentrically mounted on an actuation rod that is translatable to achieve the engaged and disengaged positions of the lock pin. Furthermore, it would not have been predictable to a person having ordinary skill in the art to have modified the locking device of Sharps in view of Hoel with the actuation rod of instant claim 9 given the particular kinematics of the locking device of Hoel. Claims 10 and 11 depend on claim 9, and are therefore allowable therewith. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS F POLITO whose telephone number is (571)270-5923.  The examiner can normally be reached on Monday - Friday 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        5/13/2021